Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gunjishima (US 2014/0027787 A1) in view of Straubinger et al (US 2011/0300323 A1).
With regards to claim 1, Gunjishima discloses an SiC single crystal substrate (i.e., monocrystalline silicon carbide substrate) for the purpose of vapor-forming thin films (i.e., for epitaxially deposited layers) comprising a main surface formed by a plane X4X5, in addition to a chamfered region formed by planes X2X3 and X3X4 (Gunjishima: abstract; para. [0001] and [0137]-[0140]; claim 1; Figs. 6A-6B). The main surface has a tilt angle measured between a normal vector of a basal lattice plane and the main surface of 8⁰ (Gunjishima: para. [0142] and [0156]). Gunjishima further discloses the relation “θ1<θ2,” where, as is best understood from Figure 6A of Gunjishima, θ1 corresponds to the claimed bevel angle, and θ2 corresponds to the claimed tilt angle (Gunjishima: para. [0140]; Fig. 6). Based on the relation “θ1<θ2,” Gunjishima discloses a tilt angle which is greater than a bevel angle (i.e., a bevel angle smaller than a tilt angle) (Gunjishima: para. [0140]; Fig. 6A). Based on Figure 6A of Gunjishima, the entire chamfered peripheral region has the claimed bevel angle relationship (i.e., in 100% of a peripheral region) (Gunjishima: Fig. 6A).
It is not clear from the Figures of Gunjishima if the chamfered peripheral region is arranged around at least 95% of a circumference of the substrate.
Straubinger discloses a bulk SiC single crystal having a disc-wise cut edge region (i.e., an entire edge of a disc has been cut) (Straubinger: para. [0027]). Straubinger and Gunjishima are analogous art in that they are related to epitaxial growth of SiC single crystals (Straubinger: Fig. 6). Straubinger depicts wafers in which the entire periphery has been cut. Straubinger indicates that such a configuration is known (Straubinger: para. [0005] and [0027]). Straubinger teaches that dopant is typically used in SiC substrates in order to enable the creation of different types of components (Straubinger: para. [0004]). Straubinger uses the curvature of the edge region to achieve the desired growth characteristics without using an inhomogeneous distribution of dopant, thereby enabling the creation of an electronic component having greater quality (para. [0005] and [0050]-[0052]). In other words, adding the curved periphery of Straubinger to the structure of Gunjishima would have been obvious to one of ordinary skill, as such a periphery would enable the addition of dopant to the SiC crystal of Gunjishima, thereby enabling the SiC crystal of Gunjishima to be formed into a variety of electronic components, without compromising the quality of the component formed (Straubinger: para. [0004]-[0005]). It is noted that incorporating a chamfered periphery into the entire circumference of Gunjishima corresponds to a value of 100%, which is within the claimed range of at least 95%.
With regards to the claimed thickness of at least 200 microns and not more than 1000 microns, Gunjishima discloses a preferable thickness of 500 +/- 100 microns (i.e., 400 to 600 microns), which is squarely within the claimed range (Gunjishima: para. [0093]).
With regards to the language “the silicon carbide substrate being fabricated by slicing a bulk SiC crystal” and “a machine chamfered peripheral region”, it is noted that this language is in product-by-process form. Product claims are not limited to the material steps recited in such language, but rather, only the structure implied. In the present case, it is not seen how the step of slicing provides a particular structure, and it is noted that a particular method of slicing is not recited (i.e., slicing by blade, slicing by laser, slicing by water jet, etc). In addition, it is not seen how using a machine to chamfer the peripheral region results in a particular structural difference.
With regards to the claimed constant bevel angle extending from the main surface to a distal end of the silicon carbide substrate, it is noted that the substrate (not the seed crystal) is depicted as having a single, constant bevel angle, the bevel angle extending from the main surface to a distal end of the silicon carbide substrate.
With regards to claim 2, the normal vector of the main surface given as “a4” in Figure 6A of Gunjishima is depicted as on the main surface, and therefore, the measurement location is in a location adjacent to the chamfered peripheral region (i.e., the main surface) (Gunjishima: Fig. 6A). It is noted that because the main surface is adjacent the chamfered peripheral region in the structure of Gunjishima, it is impossible to measure a difference in a vector between the main surface and a basal lattice plane in an area other than the main surface (i.e., because the main surface is what defines the normal vector of the main surface) (Gunjishima: Fig. 6A).
With regards to claim 4, one of ordinary skill in the art would have found it obvious to have selected a surface roughness of less than 3 nm for the entire SiC single crystal (i.e., includes 100% of a chamfered peripheral region) of Gunjishima as such a roughness is typically required in order for the SiC single crystal to be usable to form semiconductor components (Straubinger: para. [0028]).
With regards to claim 5, one of ordinary skill in the art would have found it obvious to have selected 4H-SiC, as it represents an SiC single crystal having a very homogenous distribution of dopant and therefore improved electrical resistance (Straubinger: para. [0063]).
With regards to claim 8, Gunjishima more broadly discloses a substrate thickness of 100 to 1000 microns, which overlaps the claimed thickness range of 350 +/- 25 microns (i.e., 325 to 375 microns) (Gunjishima: para. [0093]). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 16, Gunjishima discloses an SiC single crystal substrate (i.e., monocrystalline silicon carbide substrate) for the purpose of vapor-forming thin films (i.e., for epitaxially deposited layers) comprising a main surface formed by a plane X4X5, in addition to a chamfered region formed by planes X2X3 and X3X4 (Gunjishima: abstract; para. [0001] and [0137]-[0140]; claim 1; Figs. 6A-6B). The main surface has a tilt angle measured between a normal vector of a basal lattice plane and the main surface of 8⁰ (Gunjishima: para. [0142] and [0156]). Gunjishima further discloses the relation “θ1<θ2,” where, as is best understood from Figure 6A of Gunjishima, θ1 corresponds to the claimed bevel angle, and θ2 corresponds to the claimed tilt angle (Gunjishima: para. [0140]; Fig. 6). Based on the relation “θ1<θ2,” Gunjishima discloses a tilt angle which is greater than a bevel angle (i.e., a bevel angle smaller than a tilt angle) (Gunjishima: para. [0140]; Fig. 6A). Based on Figure 6A of Gunjishima, the entire chamfered peripheral region has the claimed bevel angle relationship (i.e., in 100% of a peripheral region) (Gunjishima: Fig. 6A).
It is not clear from the Figures of Gunjishima if the chamfered peripheral region is arranged around at least 95% of a circumference of the substrate.
Straubinger discloses a bulk SiC single crystal having a disc-wise cut edge region (i.e., an entire edge of a disc has been cut) (Straubinger: para. [0027]). Straubinger and Gunjishima are analogous art in that they are related to epitaxial growth of SiC single crystals (Straubinger: Fig. 6). Straubinger depicts wafers in which the entire periphery has been cut. Straubinger indicates that such a configuration is known (Straubinger: para. [0005] and [0027]). Straubinger teaches that dopant is typically used in SiC substrates in order to enable the creation of different types of components (Straubinger: para. [0004]). Straubinger uses the curvature of the edge region to achieve the desired growth characteristics without using an inhomogeneous distribution of dopant, thereby enabling the creation of an electronic component having greater quality (para. [0005] and [0050]-[0052]). In other words, adding the curved periphery of Straubinger to the structure of Gunjishima would have been obvious to one of ordinary skill, as such a periphery would enable the addition of dopant to the SiC crystal of Gunjishima, thereby enabling the SiC crystal of Gunjishima to be formed into a variety of electronic components, without compromising the quality of the component formed (Straubinger: para. [0004]-[0005]). It is noted that incorporating a chamfered periphery into the entire circumference of Gunjishima corresponds to a value of 100%, which is within the claimed range of at least 95%.
With regards to the recitation of a “wafer substrate”, it is noted that the claim is not actually reciting a wafer, specifically, but rather, a “wafer substrate”. As best understood form the present specification, a “wafer substrate” is a substrate capable of being transformed into a wafer. Gunjishima and Straubinger disclose a substrate, and it is noted that any substrate may be transformed into a wafer.
With regards to the claimed thickness of at least 200 microns and not more than 1000 microns, Gunjishima discloses a preferable thickness of 500 +/- 100 microns (i.e., 400 to 600 microns), which is squarely within the claimed range (Gunjishima: para. [0093]).
With regards to the language “the silicon carbide substrate being fabricated by slicing a bulk SiC crystal” and “a machine chamfered peripheral region”, it is noted that this language is in product-by-process form. Product claims are not limited to the material steps recited in such language, but rather, only the structure implied. In the present case, it is not seen how the step of slicing provides a particular structure, and it is noted that a particular method of slicing is not recited (i.e., slicing by blade, slicing by laser, slicing by water jet, etc). In addition, it is not seen how using a machine to chamfer the peripheral region results in a particular structural difference.
With regards to the claimed constant bevel angle extending from the main surface to a distal end of the silicon carbide substrate, it is noted that the substrate (not the seed crystal) is depicted as having a single, constant bevel angle, the bevel angle extending from the main surface to a distal end of the silicon carbide substrate.

Response to Arguments
	Applicant argues that neither Figs. 6A and 6B disclose a material in the form of a wafer. Applicant further argues that the seed crystal of Gunjishima is inapposite the SiC wafer recited in claim 1. These arguments are not found persuasive as they are not commensurate in scope with the present claims. Claim 1 does not recite a wafer. Rather, claim 1 recites a silicon carbide substrate. The seed crystal of Gunjishima is technically a substrate. Claim 1 does not require a wafer, specifically.
	Applicant argues that the office cites to paragraph [0093], which discloses a wafer thickness of 100 to 1000 microns. Applicant argues that the seed crystal is completely different from the wafer of Gunjishima. Applicant’s arguments are not found persuasive as the disclosure of a seed crystal in Gunjishima is not solely relied upon. The Examiner notes the citation to paragraph [0156] of Gunjishima, which discloses the required tilt angle and chamfered peripheral region in the substrate itself. That the seed crystal of Gunjishima also happens to possess several of the claimed features does not preclude Gunjishima’s further disclosure of a wafer having the claimed features.
Applicant argues that the seed crystal of Gunjishima does not possess the claimed constant bevel angle. Applicant reproduces Figs. 6A and 6B of Gunjishima, and argues that the seed crystal has two planes of inclination which are of different angle, and not a constant bevel angle. The Examiner does not find this argument persuasive as it is directed to the seed crystal of Gunjishima, and not the substrate of Gunjishima. However, as an additional matter, it is noted that the recitation of a constant bevel angle does not preclude the existence of two inclination planes. Technically, there is a single angle formed with respect to points X2 and X4, which would be the average of the angles of the inclination planes X2X4 and X3X4. That the bevel angle is constant does not mean that the inclination planes need to be constant. The bevel could be viewed as two separate inclination planes forming a combined angle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783